DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 9/11/20.
	Claims 1-21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 8,345,017).
Regarding claim 1, Cho teaches a system for editing digital documents on computing devices (performing touch input gesture on a device for initiating the opening of a text input box (abstract; fig. 1 showing system), such as for editing document on a display device (fig. 2); fig. 2C shows editing such as by inputting text; text input box (fig. 12)), each computing device comprising a processor and at least one non-transitory computer readable medium (computer architecture such as a tablet PC display device (col. 5, lines 47-67; col. 6, lines 1-67; col. 7, lines 1-35) for recognizing input (touch recognition  under control of the processor, the at least one non-transitory computer readable medium configured to:
cause display of, on a display interface of a computing device, digital ink in accordance with document content in a full-page mode (digital ink such as the character and line 210 (fig. 2B), such as an upper or lower case letter corresponding with a text box font to be crated in a respective upper or lower case; further, a length of a user’s text input gesture corresponds with a characteristic of text input box width (fig. 13));
register, on an input area of the computing device, a slice gesture responsive to a user touch or gesture (a touch input gesture for executing a document edit (col. 1, lines 58-67; col. 2, lines 1-16), such as a slice based on a line gesture input (col. 2, lines 47-54)), the slice gesture comprising: 
a start point (a line including a starting and ending determining a width such that the line/slice starting and ending point determining a width of the text input box (col. X, lines 50-53)), a generally horizontal gesture relative to the digital ink, and an end point (horizontal line in addition determining a width of edit area (figs. 7 and 8));
create a draft section in response to the slice gesture (create a text input box such as a text input box with a width based on a length of a user’s text input gesture (Fig. 13), such as the text input box associated with element 1115 (fig. 11B));
display the draft section generally below a slice gesture input area (e.g., a text input area rendered below the horizongal segment 702 and to the left of the segment 704 (fig. 7; see fig. 10A, element 1015a for a sample text input draft section generated below the horizontal slice gesture as described above));
stop displaying all or a portion of the digital ink generally below the slice gesture input area (the user inputted ink is substituted with the input text area, such as the 1015a area replacing the user drawn ink representing the dimensions of 1015a (fig. 10A)).

Regarding claim 4, Cho teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim    1, wherein the draft section is a new section (section that is new based on a user input gesture, such as created draft section 1015a and 1015b (fig. 10A)).

Regarding claim 5, Cho teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, additionally comprising validate the slice gesture (determine, based on the gesture, a length of the horizontal line portion of the user gesture input to set a width of the determined input box (col. 2, lines 47-54); furthermore, the user input validated by a determined width is further validated by visually representing the user input as, e.g., a line component, and, even further, the user gesture input is validated according to a specific language for language input in the rendered new, e.g., text entry section (col. 2, lines 6-24)).

Regarding claim 6, Cho teaches the limitations of claims 1 and 5, as explained above.
Furthermore, Cho teaches the system of Claim    5, wherein validating the slice gesture is based   upon at least one of a width of the slice gesture, a height of the slice gesture, a direction of the slice gesture, and a speed of the slice gesture (the user input is validated with reference to a predetermined touch input gesture stored in a storage unit, such as by comparing/validating the horizontally drawn user input and corresponding horizontal length (i.e., width) of the gesture input such as the line 910 determining the width of the input draft section (fig. 9A)).

Regarding claim 8, the claim recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 11, the claim recites similar limitations as claim 4 – see above.

Regarding claim 12, the claim recites similar limitations as claim 5 – see above.

Regarding claim 13, the claim recites similar limitations as claim 6 – see above.

Regarding claim 15, Cho teaches a non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for recognizing input on a computing device, the computing device comprising a processor and at least one system non-transitory computer readable medium for recognizing the input under control of the processor (computing system including, e.g., controller (fig. 1A; col. 2, lines 1-6; col. 5, lines 60-66)), the method comprising:
	The claim recites similar limitations as claim 1 – see rationale above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see rationale above.

Regarding claim 19, the claim recites similar limitations as claim 5 – see rationale above.

Regarding claim 20, the claim recites similar limitations as claim 6 – see rationale above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied above, and in view of Biran et al. (US 20170046321, Herein “Biran”).
Regarding claim 2, Cho teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein a page, includes one or more sections, each section being sequentially arranged in a…column (a column of input text regions, such as 1015a and 1015b (Fig. 10A)).

However, Cho fails to specifically teach vertically-scrollable column.
Yet, in a related art, Biran discloses scrolling text/comment/draft regions [0028] such as the scrollable column of edits (fig. 3A).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vertically scrollable column of Biran with the vertical column of draft sections of Cho to have vertically-scrollable column. The combination would allow for, according to the motivation of Biran, more conveniently viewing comments made on a document, particularly on devices with display area for which a vertically scrollable column may more efficiently and effectively take advantage of the viewable area for displaying both the document and comments made within a draft area ([0003] and [0004]), particularly with respect to viewing a plurality of annotations/comments each corresponding to a portion of the spatial region, thus allowing for sequentially displaying the vertically rendered draft regions [0005]. 

Regarding claim 9, the claim recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 16, the claim recites similar limitations as claim 2 – see rationale above.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied above, and in viw of Al-Sharif et al. (US 20130321356, Herein “Al-Sharif”).
Regarding claim 3, Cho teaches the limitations of claim 1, as explained above.
However, Cho fails to specifically teach the system of Claim    1, wherein the draft section is a new page.
Yet, in a related art, Al-Sharif discloses using gesture to create new page [0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the gesture-based rendering of a new page for writing of Al-Sharif with the gesture-based draft control of Cho to have wherein the draft section is a new page. The combination would allow for, according to the motivation of Al-Sharif, the user to user convenient and simple gesture motion to render a new page [0040] thus harnessing a natural way for the user to edit information of a document by interacting directly with the content using the user’s natural habits ([0004] to [0009]). 

Regarding claim 10, the claim recites similar limitations as claim 3 – see above.

Regarding claim 17, the claim recites similar limitations as claim 3 – see rationale above.


Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied above, and in view of Starner et al. (US 8,701,050, Herein “Starner”).
Regarding claim 7, Cho teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, additionally comprising display a digital ink stroke in response to the slice gesture (the line corresponding with user input 910 (fig. 9A)), the digital ink stroke generally tracing the path of the slice gesture (input line 910 (fig. 9A)).

However, even though Cho discloses removing user stroke input such as the line drawn by the user in Fig. 9A replaced by the input text region below the drawn line, Cho fails to specifically teach fade, such as recites as follows: optionally wherein the digital ink stroke fades over a period of time.
Examiner’s note: This limitation is optional and thus the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111 and 2143.
Yet, in a related art, Starner discloses a gesture-based input appearing to fade away (col. 11, lines 18-35; col. 17, lines 1-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the gesture fading of Starner with the gesture-based draft section control of Cho to have operationally wherein the digital ink stroke fades over a period of time.  The combination would allow for, according to the motivation of Starner, enhancing the visibility and accessibility of user input by clearing the display area, thus reducing clutter and decreasing the probability that the user may perform an input error, thus making it easier for users to interact with various content rendered on the display (col. 1, lines 1-46). 

Regarding claim 14, the claim recites similar limitations as claim 7 – see above.

Regarding claim 21, the claim recites similar limitations as claim 7 – see rationale above.

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144